KRUEGER, Judge.
The conviction is for rape. The punishment assessed is confinement in the state penitentiary for a term of five years.
The indictment appears regular. The record is before us without a statement of facts or bills of exception. Nothing has been presented authorizing a reversal of the conviction.
The judgment of the trial court is therefore affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.